COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  ROSA SERRANO,                                  §                No. 08-17-00190-CR

                       Appellant,                §                  Appeal from the

  v.                                             §                 243rd District Court

  THE STATE OF TEXAS,                            §             of El Paso County, Texas

                        State.                   §                (TC# 20170D00317)

                                             §
                                           ORDER

       The Court has this day considered the Honorable Luis Aguilar’s request for extension of

time to file the Trial Court’s Certification of Defendant’s Right to Appeal and concludes the

motion should be GRANTED.

       Therefore, the trial court has until February 9, 2018 to file the Trial Court’s Certification

of Defendant’s Right to Appeal pursuant to this Court’s order of December 11, 2017. The District

Clerk shall prepare and forward a supplemental clerk’s record containing the Trial Court’s

Certification of Defendant’s Right to Appeal on or before February 19, 2018.

       IT IS SO ORDERED this 11th day of January, 2018.


                                             PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.